534 F.2d 706
92 L.R.R.M. (BNA) 3599, 79 Lab.Cas.  P 11,581
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FETZER BROADCASTING COMPANY, Respondent,National Association of Broadcast Employees and Technicians,AFL-CIO, Intervenors.
No. 75-2423.
United States Court of Appeals,Sixth Circuit.
March 15, 1976.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
J. Michael Kemp, Howard & Howard, Kalamazoo, Mich., for respondent.
Sheldon L. Klimist, Samuel McKnight, Miller, Klimist, Cohen, Martens & Sugerman, P. C., Detroit, Mich., for intervenors.
Before PHILLIPS, Chief Judge, and PECK and LIVELY, Circuit Judges.

ORDER

1
Upon application of the National Labor Relations Board for summary entry of a judgment enforcing orders of the Board entered in its Cases No. 7-CA-11403(A) and 7-CA-11403(B) and consideration of the answer of the respondent Fetzer Broadcasting Company to the application, the court concludes that the respondent failed to file a statement of exceptions to the proposed report and recommended order of the administrative law judge within 20 days from the date of the order transferring this case to the Board.


2
It is therefore ORDERED that the orders of the Board in Cases No. 7-CA-11403(A) and 7-CA-11403(B) dated August 26, 1975 and October 30, 1975 and published at --- NLRB --- and --- NLRB ---, be and they hereby are enforced.